June 26, 1918. The opinion of the Court was delivered by
This is an appeal from a judgment of the Circuit Court, reversing a judgment of magistrate's Court, and rendering judgment absolute for the plaintiff.
The exceptions, three in number, challenge the correctness of Circuit Judge Sease's rulings, and present the question: Did the defendant rescind the alleged contract, as entered into between the plaintiff and defendant, and is there any evidence to sustain the Judge's ruling that there was a decision of the contract, and did he abuse the discretion invested in him by the ruling he made? There was ample testimony in the case to sustain the Judge's finding, and such finding is not subject to review by this Court.
Judgment affirmed.